Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 11 January 2021.	
2.	Claims 21-40 are currently pending and claims 21, 33 and 40 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

       Priority

4.	Priority claimed from its parent application no. 16/074892, filing date 18 March 2016.

    Drawings

5.	The drawings filed on 11 January 2021are accepted by the examiner. 

      Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 41-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent Application No. 16/048835 and 16/074892.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "encrypted communication with ECU” based on data analysis of an application. And it is obvious to anyone in the art, time of invention that is to use of “anomaly detection” to prevent and protect vehicle from theft.


                                               Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-32 and 40 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Takemori et al. (US Publication No. WO2016093368), hereinafter Takemori.

Regarding claim 21:
a plurality of encrypted drives that, when decrypted, enable one or more functions of the autonomous vehicle (Takemori, page 35, “FIG. 21 is a diagram illustrating Example 1 of the automobile 1001 according to the fourth embodiment. In FIG. 21, the automobile 1001 includes a first ECU 1010 and a plurality of second ECUs 1020. The first ECU 1010 and the second ECU 1020 are in-vehicle computers provided in the automobile 1001. First ECU 1010 is an ECU having a gateway function among ECUs mounted on automobile 1001. The second ECU 1020 is an ECU having functions such as engine control among ECUs mounted on the automobile 1001. Examples of the second ECU 1020 include an ECU having an engine control function, an ECU having a handle control function, and an ECU having a brake control function”).

one or more processors executing instructions that cause the one or more processors to: obtain a set of decryption keys (Takemori, Fig. 11, step S43).
and decrypt the plurality of encrypted drives to enable one or more functions of the autonomous vehicle (Takemori, page 26. “The HSM 1012 decrypts the response value Ki5 (Rn) with each of the plurality of initial keys Ki1, ...,Ki5, ... stored in the key storage unit 1013, and whether each decryption result matches the challenge value Rn. Determine. As a result of the determination, if there is only one decryption result that matches the challenge value Rn, the response value Ki5 (Rn) has been successfully verified”).

Regarding claim 22:
wherein obtaining the set of decryption keys further comprises: obtaining a tunnel key from a backend system (Takemori, ”Referring to FIG. 26 and FIG. 27, an application example of a key management method based on a multilayer common key method will be described. In FIG. 26, this is applied to a key exchange key. In FIG. 27, this is applied to the session key. The key exchange key is a key used for updating a key such as a session key. The session key is a key used for ensuring communication security such a message authentication using, for example, a message authentication code (MAC)”).
establishing, via a communication router, a private communications session with a backend data vault associated with the backend system (Takemori, “FIG. 20 further includes a gateway 100, an infotainment device 110, and a communication device 120 in addition to the vehicle 1 of FIG. The communication device 120 includes eSIM_121. eSIM_121 is aneSIM in which the contractor information of the wireless communication network 2 is written. Therefore, the communication device 120 can use the wireless communication network 2 by using theeSIM_121. The communication device 120 is connected to the wireless communication network 2 viaa wireless communication line 161 established using eSIM_20. The wireless communication network 2is connected to the Internet 150 via a communication line 162. A server device 140 is connected to the Internet 150 via a communication line 163. The communication device 120 communicates with the server device 140 connected to the Internet 150 via the wireless communication network 2. The infotainment device 110 of the automobile 1 transmits / receives data to / from the server device140 via the communication device 120. The infotainment device 110 is connected to the external device 130 and exchanges data with the external device 130”).

and obtaining, via the private communications session, the set of decryption keys from the backend data vault (Takemori, page 11, steps: S42-S43).
Regarding claim 23:
wherein the communications router comprises an input interface and wherein the tunnel key is obtained based, at least in part, on a boot-loader corresponding to the input interface (Takemori, page , “ a secure boot in the management device 10 and the ECU 50.According to the secure boot, the validity of the operating system (OS) of the computer can be verified when the computer is started”).

Regarding claim 24:
wherein the input interface comprises a universal serial bus (USB) interface, and wherein the boot-loader comprises a USB connected boot-up drive that enables network communications by the communications router (Takemori, page 22, “In the embodiment described above, the management server device 60 is provided, but the management server device 60 may not be provided. In the automobile 1, the management device 10generates an ECU key management key and an ECU key management key, stores them, and transmits them to the ECU 50, whereby an ECU key management key and an ECU key management key held in the automobile 1 are Can be managed and updated. It is also preferable to perform a secure boot in the management device 10 and the ECU 50. According to the secure boot, the validity of the operating system (OS) of the computer can be verified when the computer is started.”).

Regarding claim 25:
wherein upon enabling network communications, the communications router transmits credentials from the boot-loader to the backend system, and wherein the communications router receives the tunnel key when the backend system authenticates the credentials (Takemori, page , “Also, the ECU key management key is encrypted with a shipping initial key shared between theeSIM_20 and the ECU 50 and transmitted from the eSIM_20 to the ECU 50. This improves the safetyof updating the ECU key management key. Also, mutual authentication is performed between eSIM_20 and ECU 50 by authenticating ECU 50from eSIM_20 (steps S92, S93, S94) and authenticating eSIM_20 from ECU 50 (steps S95, S96, S97). Thereby, the safety security of the update of ECU key management key with respect to ECU50 improves”).

Regarding claim 26: 
wherein obtaining the tunnel key from a backend system comprises: obtaining secure information associated with a rider of the autonomous vehicle; transmitting the secure information to the backend system; and receiving the tunnel key based, at least in part, on the secure information (Takemori, abstract).
Regarding claim 27:
wherein the tunnel key is obtained in response to an authentication of the secure information by the backend system (Takemori, “The cryptographic processing unit 53 of the ECU 50 the challenge value (random number) from the eSIM_20 as the shipment initial key Kr stored in the shipment initial key storage unit 55. Encrypted data Kr? (Random number) is generated. The ECU 50 uses the encrypted data Kr? (Random number) is transmitted as a response value to eSIM_20.(Step S4) The verification unit 23 of the eSIM_20 receives the response value Kr? Response matching processing is executed for (random number). In the response matching process, the verification unit23 uses the shipping initial keys Kr0, Kr1,..., Krx stored in the shipping initial key storage unit 25 to generate a response value Kr? (Random number) is verified.”).

Regarding claim 28:
wherein the secure information is received from a mobile device associated with the rider of the autonomous vehicle (Takemori, abstract).
Regarding claim 29: 
wherein the secure information comprises a username and a password associated with the rider of the autonomous vehicle (Takemori, abstract).
Regarding claim 30:
the one or more processors are further configured to: generate a rider prompt for the rider of the autonomous vehicle, the rider prompt requesting the secure information; and provide the rider prompt to the mobile device associated with the rider of the autonomous vehicle, wherein the mobile device is configured to display the rider prompt to the rider of the autonomous vehicle (Takemori, Fig. 12).
Regarding claim 30:
wherein the rider prompt is generated upon startup of the autonomous vehicle (Takemori, page 22, “The automobile 1001 includes an infotainment device 1040. Examples of the infotainment device 1040include a navigation function, a location information service function, a multimedia playback function such as music and video, a voice communication function, a data communication function, and an Internet connection function. The infotainment device 1040 is connected to the first ECU 1010. The first ECU 1010 transmits information input from the infotainment device 1040 to the second ECU 1020”).

Regarding claim 32:
wherein decryption of the plurality of encrypted drives using the set of decryption keys enables an autonomous driving mode of the autonomous vehicle (Yakemori, page 3, “Various ECUs 50 are connected to the control in-vehicle network 40. The ECU 50 is an in-vehicle computer provided in the automobile1. The ECU 50 is, for example, a drive system ECU, a vehicle body system ECU, a safety controls sytem ECU, or the like. The management device 10 exchanges data with each ECU 50 via the control in-vehicle network 40. The ECU 50 exchanges data with other ECUs 50 via the control in-vehicle network 40.”).

Regarding claim 40:
retrieve a tunnel key from the backend system (Takemori, Referring to FIG. 26 and FIG. 27, an application example of a key management method based on a multilayer common key method will be described. In FIG. 26, this is applied to a key exchange key. In FIG. 27, this is applied to the session key. The key exchange key is a key used for updating a key such as a session key. The session key is a key used for ensuring communication security such a message authentication using, for example, a message authentication code (MAC)”).
using the tunnel key, establish a private communications session with a backend data vault (Takemori, “FIG. 20 further includes a gateway 100, an infotainment device 110, and a communication device 120 inaddition to the vehicle 1 of FIG. The communication device 120 includes eSIM_121. eSIM_121 is aneSIM in which the contractor information of the wireless communication network 2 is written.Therefore, the communication device 120 can use the wireless communication network 2 by using theeSIM_121. The communication device 120 is connected to the wireless communication network 2 viaa wireless communication line 161 established using eSIM_20. The wireless communication network 2is connected to the Internet 150 via a communication line 162. A server device 140 is connected to theInternet 150 via a communication line 163. The communication device 120 communicates with theserver device 140 connected to the Internet 150 via the wireless communication network 2. The infotainment device 110 of the automobile 1 transmits / receives data to / from the server device140 via the communication device 120. The infotainment device 110 is connected to the external device 130 and exchanges data with the external device 130”).
and retrieve a set of decryption keys from the backend data vault, via the private communications session, to decrypt a plurality of encrypted drives of the autonomous vehicle (Takemori, page 11, steps: S42-S43) and (page 3, “, page 3, “Various ECUs 50 are connected to the control in-vehicle network 40. The ECU 50 is an in-vehicle computer provided in the automobile1. The ECU 50 is, for example, a drive system ECU, a vehicle body system ECU, a safety controls system ECU, or the like. The management device 10 exchanges data with each ECU 50 via the control in-vehicle network 40. The ECU 50 exchanges data with other ECUs 50 via the control in-vehicle network 40.”). 
wherein decryption of the plurality of encrypted drives enables one or more functions of the autonomous vehicle (Takemori, page 35, “FIG. 21 is a diagram illustrating Example 1 of the automobile 1001 according to the fourth embodiment. In FIG. 21, the automobile 1001 includes a first ECU 1010 and a plurality of second ECUs 1020. The first ECU 1010 and the second ECU 1020 are in-vehicle computers provided in the automobile 1001. First ECU 1010 is an ECU having a gateway function among ECUs mounted on automobile 1001. The second ECU 1020 is an ECU having functions such as engine control among ECUs mounted on the automobile 1001. Examples of the second ECU 1020 include an ECU having an engine control function, an ECU having a handle control function, and an ECU having a brake control function”).

Claim Rejections - 35 USC § 103
	
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 33-39 are rejected under 35 U.S.C §103 as being unpatentable over Takemori et al. (US Publication No. WO2016093368), hereinafter Takemori and in view of Chen Abraham (US Publication No. 20180337957), hereinafter Chen  

Regarding claim 33: 
Takemori does not explicitly suggest, one or more sensors generating sensor data indicating a surrounding environment of the autonomous vehicle; however, in a same field of endeavor Chen discloses this limitation (Chen, ¶16).
Takemori does not explicitly suggest, acceleration, braking, and steering systems; however, in a same field of endeavor Chen discloses this limitation (Chen, ¶18).
a plurality of encrypted drives that, when decrypted, enable one or more functions of the autonomous vehicle (Takemori, page 26. “The HSM 1012 decrypts the response value Ki5 (Rn) with each of the plurality of initial keys Ki1, ...,Ki5, ... stored in the key storage unit 1013, and whether each decryption result matches the challenge value Rn. Determine. As a result of the determination, if there is only one decryption result that matches the challenge value Rn, the response value Ki5 (Rn) has been successfully verified”).
and one or more processors executing instructions that cause the one or more processors to: obtain a set of decryption keys (Takemori, Fig. 11, step S43).
and decrypt the plurality of encrypted drives to enable the operation of at least one of the acceleration, braking, and steering systems (Takemori, page 26. “The HSM 1012 decrypts the response value Ki5 (Rn) with each of the plurality of initial keys Ki1, ...,Ki5, ... stored in the key storage unit 1013, and whether each decryption result matches the challenge value Rn. Determine. As a result of the determination, if there is only one decryption result that matches the challenge value Rn, the response value Ki5 (Rn) has been successfully verified”).
and one or more processors executing instructions that cause the one or more processors to: obtain a set of decryption keys (Takemori, Fig. 11, step S43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secured key provision of Takemori with the controlling multiple system using secure key disclosed in Chen to secure controlling vehicle, stated by Chen at para.78.
Regarding claim 34:
wherein obtaining the set of decryption keys further comprises: obtaining a tunnel key from a backend system (Takemori,”Referring to FIG. 26 and FIG. 27, an application example of a key management method based on amultilayer common key method will be described. In FIG. 26, this is applied to a key exchange key. InFIG. 27, this is applied to the session key. The key exchange key is a key used for updating a keysuch as a session key. The session key is a key used for ensuring communication security such asmessage authentication using, for example, a message authentication code (MAC)”).
establishing, via a communication router of the autonomous vehicle, a private communications session with a backend data vault associated with the backend system; and obtaining, via the private communications session, the set of decryption keys from the backend data vault (Takemori, “FIG. 20 further includes a gateway 100, an infotainment device 110, and a communication device 120 inaddition to the vehicle 1 of FIG. The communication device 120 includes eSIM_121. eSIM_121 is aneSIM in which the contractor information of the wireless communication network 2 is written.Therefore, the communication device 120 can use the wireless communication network 2 by using theeSIM_121. The communication device 120 is connected to the wireless communication network 2 viaa wireless communication line 161 established using eSIM_20. The wireless communication network 2is connected to the Internet 150 via a communication line 162. A server device 140 is connected to theInternet 150 via a communication line 163. The communication device 120 communicates with theserver device 140 connected to the Internet 150 via the wireless communication network 2. The infotainment device 110 of the automobile 1 transmits / receives data to / from the server device140 via the communication device 120. The infotainment device 110 is connected to the external device 130 and exchanges data with the external device 130”).

Regarding claim 35: 
wherein obtaining the tunnel key from a backend system comprises: obtaining secure information associated with a rider of the autonomous vehicle; transmitting, via the communication router, the secure information to the backend system; and obtaining, via the communication router, the tunnel key based, at least in part, on the secure information (Takemori, page , “ a secure boot in the management device 10 and the ECU 50.According to the secure boot, the validity of the operating system (OS) of the computer can be verified when the computer is started”).
Regarding claim 36:
wherein the secure information is obtained via a received user interface onboard the autonomous vehicle (Takemori, abstract)
Regarding claim 37: 
wherein the one or more processors are further configured to: generate a rider prompt for a rider of the autonomous vehicle, the rider prompt requesting the secure information; and provide the rider prompt to a mobile device associated with the rider of the autonomous vehicle, wherein the mobile device is configured to display the rider prompt to the rider of the autonomous vehicle (Takemori, abstract).
Regarding claim 38:
wherein the secure information comprises a one-time passcode (Takemori, Fig. 24 and 25).
Regarding claim 39:
wherein the rider prompt is generated upon startup of the autonomous vehicle (Takemori, page 22, “The automobile 1001 includes an infotainment device 1040. Examples of the infotainment device 1040include a navigation function, a location information service function, a multimedia playback function such as music and video, a voice communication function, a data communication function, and an Internet connection function. The infotainment device 1040 is connected to the first ECU 1010. The first ECU 1010 transmits information input from the infotainment device 1040 to the second ECU 1020”).
  Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890